Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered September 8, 2003. The order denied plaintiffs motion to set aside the jury verdict or, in the alternative, grant a new trial in a personal injury action.
It is hereby ordered that said appeal be and the same hereby *973is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Pigott, Jr., P.J., Green, Hurlbutt, Martoche and Hayes, JJ.